Case 19-34054-sgj11 Doc 2412-7 Filed 06/05/21   Entered 06/05/21 16:49:52   Page 1 of 3




                                 EXHIBIT 7
Case 19-34054-sgj11 Doc 2412-7 Filed
            Case 19-12239-CSS        06/05/21
                                   Doc        Entered
                                       149 Filed      06/05/21
                                                 11/19/19  Page16:49:52
                                                                 1 of 2                                          Page 2 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                               Chapter 11

 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                                  Case No. 19-12239 (CSS)

                                Debtor.

                     NOTICE OF APPEARANCE AND REQUEST FOR COPIES

          Please take notice that John J. Kane, and the law firm of Kane Russell Coleman Logan PC

 hereby enter an appearance as counsel of record in the above-captioned case for CLO Holdco, Ltd.

 (the "Creditor"). The Creditor hereby request that all notices given or required to be given, and all

 papers served or required to be served in the case, be given to and served upon:

                                                    John J. Kane
                                          KANE RUSSELL COLEMAN LOGAN PC
                                             901 Main Street, Suite 5200
                                                 Dallas, TX 75202
                                               E-mail: jkane@krcl.com

          This request encompasses all notices, copies and pleadings referred to or contemplated in

 the Bankruptcy Code and Bankruptcy Rules, including without limitation, notices of any orders,

 motions, demands, complaints, plans, disclosure statements, petitions, pleadings, requests,

 applications and any other documents brought before the Court in this case, and any hearings, trials

 or proceedings related thereto, which affect or otherwise relate to the above case or Creditor.

          Please take notice that the undersigned intends that neither this appearance and request for

 copies nor any later appearance, pleading, claim, or suit shall waive: (i) the right to have final orders

 in non-core matters entered only after de novo review by a district judge; (ii) the right to trial by jury in

 any proceeding so triable in this case, controversy, or proceeding related to this case; (iii) the right to

 have the district court withdraw the reference in any matter subject to mandatory or discretionary


 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address for the
 above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

 NOTICE OF APPEARANCE AND REQUEST FOR COPIES                                                                           PAGE 1
 7345311 v1 (72268.00002.000)
Case 19-34054-sgj11 Doc 2412-7 Filed
            Case 19-12239-CSS        06/05/21
                                   Doc        Entered
                                       149 Filed      06/05/21
                                                 11/19/19  Page16:49:52
                                                                 2 of 2                     Page 3 of 3



 withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which the

 Creditor is or may be entitled under agreements, in law or in equity, all of which rights, claims,

 actions, defenses, setoffs, and recoupments the Creditor expressly reserve.

 Dated: November 19, 2019                       Respectfully submitted,

                                                KANE RUSSELL COLEMAN LOGAN PC


                                                By:      /s/John J. Kane
                                                        John J. Kane
                                                        State Bar No. 24066794

                                                901 Main Street, Suite 5200
                                                Dallas, Texas 75202
                                                Phone: (214) 777-4200
                                                Fax: (214) 777-0049
                                                E-mail: jkane@krcl.com

                                                ATTORNEYS FOR CLO HOLDCO, LTD.



                                   CERTIFICATE OF SERVICE
        I hereby certify that on November 19, 2019 a true and correct copy of the foregoing Notice of
 Appearance and Request for Copies has been served on all parties receiving ECF Notification at the date
 and time filed.

                                                        /s/John J. Kane
                                                        John J. Kane




 NOTICE OF APPEARANCE AND REQUEST FOR COPIES                                                     PAGE 2
 7345311 v1 (72268.00002.000)
